Reasons for Allowance
Claim 1, none of the prior art of record teaches alone or in combination the limitation “wherein, in a low frequency driving mode, the gate clock signal swings between a high level and a low level in a writing frame when data is written to the pixel, and wherein, in the low frequency driving mode, the gate clock signal maintains the low level in a holding frame when the data written to the pixel is maintained.”

Claims 2-5, 8-11, 13-15 and 21 are dependent upon claim 1 and are allowed for the reason set forth above in claim 1.

Claim 7, none of the prior art of record teaches alone or in combination the limitation “wherein, in a low frequency driving mode, the gate clock signal swings between a high level and a low level in a writing frame when data is written to the pixel, and wherein, in the low frequency driving mode, the gate clock signal maintains the high level in a holding frame when the data written to the pixel is maintained.”

Claim 16, none of the prior art of record teaches alone or in combination the limitation “wherein a high power voltage applied to the pixel gradually decrease during a period which is driven by the second driving frequency.”

Claim 17 is dependent upon claim 16 and is allowed for the reason set forth above in claim 16. 



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LONG D PHAM/           Primary Examiner, Art Unit 2691